Citation Nr: 0740396	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative arthritis.

2.  Entitlement to service connection for left knee 
degenerative arthritis, status post total knee replacement.

3.  Entitlement to a compensable rating for scar, shell 
fragment wound, left posterior thigh with muscle damage.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture with limitation of 
motion, prior to September 13, 2005.

5.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture with limitation of 
motion, since September 13, 2005.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2000 
and June 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

In August 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  Degenerative osteoarthritis of the knees first manifested 
many years after separation from service, and the 
preponderance of the credible evidence is against a finding 
that it is related to his service.  

2.  The residuals of the shell fragment wound to the left 
thigh are manifested by objectively intact nerves and 
reflexes, and the scarring is asymptomatic.  There is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles; adherent scars; diminished muscle 
excitability; atrophy; limitation of motion; or other 
symptoms on par with the level of severity exemplified in 
these manifestations.

4.  Prior to September 13, 2005, the veteran's right ankle 
fracture residuals were manifested by no more than moderate 
limitation of plantar flexion at 30 degrees, with occasional 
episodes of pain. 

5.  Since September 13, 2005, the veteran's right ankle 
fracture residuals have been manifested by no more than 
marked limitation of motion.

6.  The evidence does not show ankylosis of the right ankle.


CONCLUSIONS OF LAW

1.  Degenerative osteoarthritis of the right knee was not 
incurred in the veteran's active duty service; nor may it be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  Degenerative osteoarthritis of the left knee, status post 
total knee replacement, was not incurred in the veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  The criteria for a compensable rating for scar, shell 
fragment wound, left posterior thigh with muscle damage, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 
(2007).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture with limitation of 
motion, prior to September 13, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2007).

5.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle fracture with limitation of 
motion, since September 13, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and increased disability 
ratings; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in May 2007, without reference to 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of his 
claims and the late notice did not affect the essential 
fairness of the decision. 

Referable to the service connection claims, because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  The veteran's claims file was lost and has since 
been rebuilt.  While some documents were capable of being 
replaced, e.g., a July 2000 rating decision and VA outpatient 
clinical records, not all documents previously of record 
could be duplicated, like the service medical records.  VA 
has sought treatment records, however, from all sources 
identified, and those available have been associated with the 
claims folder.  Additionally, a medical opinion has been 
sought referable to the service connection claims, and the 
veteran has undergone VA examination in conjunction with his 
increased rating claims.  In the circumstances of this case, 
additional efforts to assist the veteran would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to inform and assist the veteran.  The Board bases this 
determination on the evidence contained in the veteran's 
rebuilt claims folder.

Service Connection

The veteran seeks service connection for bilateral knee 
disability that he contends is the result of his paratrooper 
duties during World War II.  Specifically, he asserts that 
the 31 parachute jumps he undertook while in combat affected 
his knees upon landing and have caused pain since that time.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has current diagnoses of osteoarthritis of the 
right knee and status post total left knee replacement.  See 
July 2001 VA x-ray reports (right and left knees); see also 
November 2001 private hospital records (left knee replacement 
due to degenerative osteoarthritis).  Regarding an in-service 
event or injury, the veteran has reported specifically that 
his knees were injured on his jump into Normandy in 1944 and 
in a training jump in Rheims, France in 1945.  He also 
submitted buddy statements, testifying to the fact that the 
veteran hurt his knees in hard landings.  The veteran's 
representative submitted arguments regarding the parachute 
technology at the time of the veteran's service, as well as 
the "primitive landing techniques" used then.  Regardless, 
however, it is noted that a combat veteran's assertions of an 
event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The veteran's DD Form 214 reflects that he 
received the Combat Infantryman Badge and Purple Heart for 
his service in WWII.  Based on these factors, the Board finds 
that the appellant is a combat veteran and his assertions as 
to his knee injuries during his parachute jumps are presumed 
true as they are consistent with his service.  The question 
that remains, therefore, is whether any current knee 
disability is related to that service.

The Board sought an expert medical opinion to determine 
whether a medical nexus exists in this case.  In September 
2007, an orthopedic surgeon in the VA medical system reviewed 
the veteran's claims file, to include his credible reports of 
pain in the knees on parachute landings.  He also reviewed 
the veteran's post-service treatment for bilateral knee 
disability, which began in the late 1990s, as well as the 
veteran's work history after service.  Based upon this 
review, the surgeon found that the veteran's current 
osteoarthritis was less than likely related to his stated 
injuries to his knees in service.  His reasoning was that if 
the veteran had traumatic arthritis from his WWII jumps, he 
would not have been able to serve over a 21 year career with 
the New York City Police Department without incident.  In 
all, the surgeon found that the normal effects of aging were 
more likely the cause of the veteran's bilateral knee 
arthritis.  

In response to this opinion, in correspondence received in 
October 2007, the veteran indicated that he was stationed at 
a desk job for the last nine years of his police career, and 
therefore his knees were not stressed, and consequently, the 
physician's opinion was flawed.  Prior to that, however, in 
his December 2004 hearing before the undersigned, the veteran 
testified under oath that he had no serious injuries to his 
knees during the entire length of his police career, apart 
from one instance of swelling, and that it was not until 1996 
that he found it necessary to seek treatment.

On the veteran's behalf, the American Legion solicited an 
opinion from a private physician to rebut the VA opinion.  
She reviewed the veteran's file, to include his history of 
parachute jumps with hard landings.  She explained that many 
factors increase the chance of developing osteoarthritis, 
such as injury, heredity, joint overuse (e.g., repeated 
bending of the knees), and age.  She also cited a study of 
paratroopers that found that of the injuries sustained, 80 
percent were to the lower extremities, with the most common 
injury being to the ankle, and that "[o]nly 14 percent of 
the injured troopers suffered severe injuries (fractures, 
knee ligament ruptures)."  She noted that the veteran had 
numerous parachute jumps carrying heavy equipment and 
subsequently developed degenerative joint disease of the 
knees.  Without further discussion, she concluded that it was 
as likely as not that his paratrooper activities contributed 
to his bilateral knee condition. 

The veteran's representative argues in its December 2007 
brief that the VA opinion is less probative of the issue of 
etiology than the private opinion it sought, because the VA 
opinion indicates that if the veteran's service records were 
available and showed significant injury, perhaps a different 
opinion would be rendered.  By citing to Perman v. Brown, 5 
Vet. App. 237 (1993), it appears that the representative is 
arguing that the opinion is therefore speculative and that 
the physician has not, in fact, offered an opinion at all.  
The brief further argues that the VA opinion ought not to be 
considered because the veteran's service medical records were 
not available for review.  

These arguments are flawed in two respects.  First, the VA 
orthopedic surgeon relied on all available information, to 
include the correctly presumed fact that the veteran sought 
treatment for knee pain due to hard landings on jumps, as 
well as the veteran's post-service history.  On these facts, 
he formed the opinion that the veteran's arthritis was more 
likely due to his age, rather than any injury in service, 
primarily because the veteran was able to remain a police 
officer for 21 years without incident involving his knees.  
The surgeon's statement that other facts, if brought to 
light, may change his opinion does not alter his definitive 
conclusion that on the information available, a nexus to 
service is unlikely.  This is so particularly in light of 
there being no dispute referable to the veteran's knee 
injuries in service.  

Second, the veteran's service medical records were lost prior 
to either physician rendering an opinion.  Thus, both 
physicians relied upon the same presumed facts about service 
in reaching the stated conclusions.  It is disingenuous to 
argue that one opinion is less credible than another on the 
basis that one did not have the benefit of review of the 
service medical records, when the other clearly did not 
either. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination in the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  However, "[a] properly supported and 
reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of 
the evidence also being in an approximate balance."  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In determining whether such a balance exists, the credibility 
of the evidence is to be weighed by the Board.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons or bases.  See Owens v.  Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, although there is one 
positive opinion and one negative opinion, the evidence is 
not in equipoise as to whether there is a nexus, or link, 
between any currently diagnosed knee disorders and the 
veteran's active duty.  

The facts on which each of the opinions was based are 
accurate.  Each addressed the veteran's combat paratrooper 
activities and hard landings.  Each also addressed the 
current diagnoses referable to his knees.  The private 
reviewer, however, left out one critical fact in her 
determination, that is, that the veteran had a more than 
twenty year career as a police officer without incident to 
his knees.  Although the veteran reported that the last nine 
years of his career was at a desk, it is logical to conclude 
that the first thirteen years directly after service were 
not.  Yet, he testified as to having no major knee problems 
during his police career, and the evidence confirms this, 
showing that he first sought treatment for such problems, at 
the earliest, in 1996, more than fifty years after service.  

Because the private opinion does not address this significant 
lapse in time, it is less probative of the issue of etiology 
than the VA opinion that does.  The chosen profession of the 
veteran for that period is a considerably active one.  That 
an orthopedic surgeon who reviewed all the facts found it 
reasonable to assume that if serious knee injuries occurred 
in service, it would have an effect on a twenty year police 
career, is more probative.  The expertise of the physician 
giving the private opinion is not given, while the VA opinion 
is by an orthopedic surgeon.  As such, the evidence is not in 
balance.  Instead,  the preponderance of the evidence is 
found to be against a medical nexus, and thus the veteran's 
claim; therefore, the benefit of the doubt provision does not 
apply.  Direct service connection for bilateral 
osteoarthritis of the knees is not warranted.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In this case, the first documented 
evidence of arthritis in the left knee is by private x-ray 
dated in July 1999.  No arthritic changes were seen in the 
right knee at that time.  VA x-ray dated in July 2001, 
however, demonstrated moderate degenerative changes in the 
right knee, at which time the diagnosis of arthritis was 
rendered.  As such, referable to both knees, the initial 
diagnoses of arthritis were established more than one year 
from the veteran's separation from service in 1945.  
Therefore, the presumption for service connection for chronic 
diseases is not applicable.  Service connection is denied.

Disability Evaluations

The veteran seeks higher disability evaluations for his 
service-connected thigh and ankle disabilities.  Such ratings 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 
Shell Fragment Wound Residuals - Thigh

The veteran seeks a higher evaluation for his service-
connected shell fragment wound residuals to the posterior 
left thigh.  His noncompensable rating is assigned under DC 
5313, the code for disabilities to Group XIII muscles.  That 
code describes the function of the muscle group as follows: 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint.  The muscles include the 
posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  See 38 C.F.R. 4.73, Diagnostic Code 5313 
(2007).

The veteran's noncompensable rating is based on only slight 
disability.  A 10 percent disability rating is warranted for 
moderate injury to the muscle group.  A moderately severe 
injury warrants a 30 percent rating, while a severe injury 
warrants a 40 percent rating.  See id. 

Moderate, moderately severe, and severe are terms of art 
defined by regulation.  A "moderate" disability of muscles 
is defined as a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  Objective 
findings will include entrance and (if present) exit scars, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2) (2007).

Objective findings of a "moderately severe" disability of 
the muscles indicate a track of missile through one or more 
muscle groups and, on palpation, loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side.  38 C.F.R. § 4.56(d)(3) (2007).

"Severe" muscle disability results in objective findings 
that include ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d)(4) 
(2007).

The veteran testified before the undersigned in December 2004 
that he occasionally gets a needle-like pain in his scar, but 
otherwise has no symptoms associated with his shell fragment 
wound.  The Board remanded the claim for further examination 
to clarify the severity of the disability.  The veteran 
underwent a VA muscles examination in September 2005, at 
which time he reported that his thigh disability is largely 
nonsymptomatic.  He had a healed, asymptomatic scar, which 
was not adherent to the underlying tissue or bone and did not 
involve the muscle.  No muscle weakness was found.  Though he 
developed knee problems, those have been found specifically 
to have no relation to the original shell fragment wound, and 
therefore are not considered in this rating.  See July 2001 
VA joints examination report.  VA outpatient clinical records 
and treatment reports from the veteran's private orthopedic 
doctors are of record and do not contradict the findings of 
this exam.  There are no complaints referable to the thigh.

The veteran is competent to testify as to his symptoms, but 
is not able to diagnose disability or determine its etiology.  
While he suggested that there was some pain in the scar; the 
examiner found no objective evidence of pain or tenderness 
and specifically indicated that the scarring was 
asymptomatic.  Therefore, a compensable evaluation is not 
warranted for a painful and tender scar.  See 38 C.F.R. 
§ 4.118, DC 7804 (2007).  

Compensable ratings under the scar diagnostic codes are 
available when the scar is on an area other than the head, 
face, and neck, and involves large areas of the skin 
(exceeding 6 square inches) and/or limitation of motion.  See 
38 C.F.R. § 4.118, DCs 7801, 7802, and 7805 (2007).  In this 
case, there is no evidence to suggest that the shrapnel wound 
scar exceeds 6 square inches on the veteran's thigh.  
Furthermore, per the September 2005 exam, there is no 
evidence of limitation of motion due to the scar.  Therefore, 
a compensable evaluation for scarring is not appropriate.  As 
the scar is his sole residual of the veteran's shell fragment 
wound, and it does not include any residual damage to the 
muscle, a compensable evaluation is not warranted under DC 
5313.  

Right Ankle Fracture Residuals

The veteran seeks a higher evaluation for his service-
connected right ankle disability.  Disabilities of the ankle 
are rated based on limitation of motion.  A 10 percent rating 
is warranted if limitation is moderate.  The maximum rating, 
20 percent, is warranted if limitation is marked.  38 C.F.R. 
§ 4.71a, DC 5271.  During the course of the appeal, and 
specifically based on a September 13, 2005 VA examination, 
the veteran's disability rating was increased from 10 percent 
to 20 percent, effective the date of that exam.  The 
appropriate rating both before and after this exam will be 
discussed below.

Prior to September 2005, the medical evidence consists of VA 
outpatient clinical records dated from June 2000 to September 
2005, private clinical records dated from October 2000 to 
July 2002, and personal statements by the veteran, to include 
his December 2004 hearing before the undersigned.  Although 
the June 2000 VA examination conducted in conjunction with 
his initial claim has been lost, a copy of the July 2000 
rating decision is of record, which discussed the results of 
the exam.  Specifically, the veteran presented with 
complaints of occasional pain in the ankle.  Range of motion 
testing revealed plantar flexion to 30 degrees, with the 
normal range being to 45 degrees.  He had normal dorsiflexion 
to 20 degrees.  

The clinical records, both VA and private, do not contradict 
these findings.  They show only one instance of treatment for 
the right ankle, in September 2003.  At that time, it was 
noted that the veteran was experiencing some pain.  No 
further complaints or treatment was noted.
In his December 2004 hearing, the veteran reported that he 
had begun to experience a numbness in his ankle, which was 
making it difficult to drive his car.  He also indicated 
there was occasional swelling if he walks a lot on any given 
day and that it has a tendency to give out.  

Based on this evidence, there was no discernible increase in 
severity of the veteran's right ankle disability prior to 
September 2005.  Although there were indications of 
occasional pain and swelling, the record does not show that 
those resulted in marked limitation of motion.  The 10 
percent rating adequately compensates for the veteran's 
symptoms. 

The September 2005 VA examination did mark an increase.  It 
revealed incoordination of the joint.  It appears that it was 
on this basis that the RO established the maximum, 20 percent 
rating.  While passive motion was full and painless, the 
veteran was unable to tell whether the ankle was in 
dorsiflexion or plantar flexion.  The examiner noted that the 
veteran ultimately had no control over ankle motion.  Yet, on 
his neurological examination two weeks later, the veteran was 
able to slide his "boat shoes" off using his feet.  He also 
was able to walk (albeit with a cane), and thus had function 
of his foot.  

The neurological examination confirmed that the veteran had 
peripheral neuropathy in his right ankle; however, this does 
not warrant an additional or higher rating.  The examiner 
found that the veteran's deep tendon reflexes were absent at 
both knees and both ankles.  He also had decreased sensation 
to pinprick in a stocking distribution bilaterally.  The 
examiner found that this warranted a diagnosis of bilateral 
peripheral neuropathy of the lower extremities.  Upon further 
review of the file, the examiner noted that the veteran 
actually had peripheral neuropathy in the upper extremities 
as well.  As no claim for peripheral neuropathy has been 
entered, and because the evidence shows it is a disorder 
affecting each of the veteran's extremities rather than being 
specific to his service-connected right ankle, it is not 
appropriate to consider neuropathy in the rating of this 
disability.  In all, the 
veteran's 20 percent rating adequately compensates the 
exhibited limitation of function that can be attributed to 
the service-connected disability. 
The Board has considered whether a higher rating is available 
under a different diagnostic code pertaining to the ankle.  
When the joint is fixed in flexion, i.e., when there is 
ankylosis, ratings in excess of 10 and 20 percent are 
available.  See 38 C.F.R. § 4.71a, DC 5270.  However, the 
evidence in this case shows that the veteran does have 
movement in the joint.  With no showing of ankylosis, DC 5270 
is inapplicable. 

In sum, given the evidence of record, there is no reasonable 
doubt remaining as to which of two ratings applies under the 
particular diagnostic code at issue.  Prior to September 
2005, the currently assigned 10 percent rating is appropriate 
for moderate limitation of motion.  Since September 2005, the 
maximum 20 percent rating is warranted for incoordination of 
the joint.  


ORDER

Service connection for right knee degenerative arthritis is 
denied.

Service connection for left knee degenerative arthritis, 
status post total knee replacement, is denied.

Entitlement to an increased compensable evaluation for scar, 
shell fragment wound, left posterior thigh with muscle 
damage, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle fracture with limitation of motion, prior to 
September 13, 2005, is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture with limitation of motion, since 
September 13, 2005, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


